DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20050166643A1) in view of Sung et al. (KR 100195922 B1).
Regarding claims 1 and 7-8, Cho et al. teaches a washing machine (Fig.2) with an inner tub 30 (drum) rotatably mounted on an inside of an outer tub 20[0060],  a pulsator 35 rotatably mounted in the inner tub 30 [0003], a driving motor 50/200 (driver) driving the inner tub 30 via a washing shaft 41 (main shaft) and spinning shaft 45 (transmission connection, main shaft transmitting a torque of the driver to the drum)[0004], the washing shaft 41/110 and the spinning shaft 45/120 are connected with a clutch assembly 40/300 [0065-0067], the washing shaft 110 coupled to gear device 130 which has planetary gears [0073](Fig.3), a power transmission device 100 transmits driving power from the motor 200 to the pulsator 35 and the inner tub 30 (to which shaft 110 is connected) [0075], the agitating device and the inner tub 30 rotate in directions different from each other (second state-opposite direction)[0086] or (first state -same direction) [0031][0050][0206];
a brake pad 351 (brake pawl) is provided to a brake assembly 350 (brake), the brake pad 351 can apply a friction force to the outside surface of the drum 135 (brake disk) connected to the spinning shaft 120 enabling to hold (second state- tightening state) the spinning shaft 120. Moreover, as the brake pad 351 move away from the spinning shaft 120, the braking on the spinning shaft 120/ drum 135 can be released (first state- releasing state) [0162], drum 135 connected to planetary gears 133 (Fig. 10C)
a brake lever 355 connected to the brake pad 351 for automatic control of the brake pad 351, and an operation motor 450 (brake driver) for pushing/pulling the brake lever 355 [0163], brake lever 355 is either pulled (extending/tightening position) where the brake pad 351 wraps an outside circumference of the drum 135 and brakes the drum 135) (Fig. 8c) or pushed (a retracting/retracting position) where it unwraps, and releases the drum 135 (Fig. 10C) [0164][0191][0218], housing 150 (break seat) to which brake pad 351 is provided (Fig.7), the inner tub 30 has a plurality of pass through holes so that the water 
    PNG
    media_image1.png
    547
    646
    media_image1.png
    Greyscale
supplied to the inner tub 30 or the outer tub 20 flows between the inner tub 30 and the outer tub 20 [0003];

    PNG
    media_image2.png
    554
    660
    media_image2.png
    Greyscale
a brake seat provided with a slideway; a brake pawl provided to the brake seat (annotated Fig. 8B to the right), operation motor 450 (brake driver) mounted to the brake seat (Fig.6), the pulsator 35 and the inner tub 30 rotate at the same speed along the clockwise direction (first state) [0082] and the annotated Fig. 8C shows a planetary gear assembly with a planetary gear component, a planet carrier; 3 planet gears 133 rotatably mounted on the planet carrier separately and meshed with a lower washing shaft 115 (second shaft) separately (which is part of the overall shaft connected to pulsator 35 ) [0220]; a planet gear outer teeth casing fitted over the plurality of planetary gears (annotated Fig. 8C to the right), meshing with the plurality of planetary gears, drum 135 (brake disk)  linked with the planet carrier, planet carrier, just like drum 135c (brake disk) rotates between release or hold states [0162] (rotates freely or braked based on first or second state). 

Cho does not explicitly teach that the agitator has a water spray hole; water is supplied from a water supply device that is in communication with one of the tub and a water supply as well as the agitator separately, supplying water in the tub or the water supply to the agitator, and spraying the water into the drum through the water spray hole.
Sung teaches a washing machine with a pulsator 104 including an injection hole 108 (water spray hole) (Figs, 3-4), where high pressure water that is generated by a pump assembly with pump and pipe (water supply device) is injected through the injection hole 108 of the pulsator 4 into the water tank 103 (tub) (pg. 2 disclosure Ln 13-16, 25-27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Cho with the pulsator w/ spray hole design and the water supply device of Sung such that water can be supplied from the pump to the tub via the spray hole of the pulsator, all in order to achieve the predictable result of creating a water punch as a result of pulsator design where water is sprayed in the center part of the pulsator to improve the washing and cleaning degree of laundry and also to reduce the tangle rate of laundry (pg. 2 disclosure Ln 25-27, Sung).

    PNG
    media_image3.png
    475
    743
    media_image3.png
    Greyscale
Regarding claims 2-4, the combination of Cho and Sung teaches the washing machine detailed above. Sung further teaches water supply device comprises a pipe 109 (water supply pipe) and a pump unit 111 (water supply pump), the pipe 109 connected to tub via an outlet P (inner cavity)- on one side (first end) and connected to the pulsator 104 on the other end (second end), pulsator 104 having sections A (water collection cavity) and B (water dividing passage), injection hole 108 located in passage B (annotated Fig. 4, Sung to the right ).
Regarding claim 6, the combination of Cho and Sung teaches the washing machine detailed above. Th combination does not explicitly teach that wherein when the agitator and the drum are rotated in opposite directions, a rotation speed of the agitator is less than a rotation speed of the drum. 
However, Cho teaches that the directions and speeds of the agitating means and the inner tub are variable and easily controllable [0036], hence when the pulsator 35 and inner tub 30 of Cho rotate in opposite directions, it would be possible to maintain the rotation speed of the pulsator < less than that of the inner tub. 

Allowable Subject Matter
Claims 5, 17-18, 22, 38-44, 47 and 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combination of Cho and Sung teaches the washing machine detailed above. The combination of Cho and Sung does not explicitly teach that the agitator includes ribs where the spray hole is specifically defined in the rib. 
Regarding claim 17, the combination of Cho and Sung teaches the washing machine detailed above wherein Cho teaches a washing shaft 115 (second shaft) that connects with planet carrier while Sung teaches that the water supply device supplies water from the tub to the pulsator through passage B (annotated Fig. 4, Sung).
The combination of Cho and Sung does not explicitly teach that the second shaft has a water supply passage therein.
Regarding claim 22, the combination of Cho and Sung teaches the washing machine detailed above that wherein sung teaches that an outer peripheral surface of the drum 135 (brake disk) is provided with gear teeth.
The combination of Cho and Sung does not explicitly teach that an inner side surface of the brake pawl is provided with pawl teeth, when the brake pawl is in the tightening state, the pawl tooth mesh with the gear teeth, and when the brake pawl is in the releasing state, the pawl teeth are disengaged from the gear teeth.
Regarding claim 38, the combination of Cho and Sung teaches the washing machine detailed above.
The combination of Cho and Sung does not explicitly teach that the brake seat is mounted to a rear wall of the tub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711